DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II claims 9-13 in the reply filed on 4/7/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/25/2019, & 5/21/2020 are being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  Applicant wrote in Line 10 “and electrical coupling” when it would appear as though Applicant may have meant to write --an electrical coupling--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. (US 4,890,618).
Weber discloses:
In regard to Claim 9:
 A system for neural stimulation, block, or sensing, the system comprising (Figs. 1 & 7): a signal generator that generates a waveform having a plurality of components (Figs. 1 & 7 Item 7 & 107), each of the components having a different resonance frequency (Figs. 1, 7 & 9 Items 7 & 107), wherein the waveform is fed to a primary transmission lead (Figs. 1 & 7 Item first lead off of 7 & 107); a plurality of electrodes  (Figs. 1 & 7 Items 18 & 21) connected to additional components (Figs. 1 & 7 Items 18 & 21 i.e. all other components electrically connected) in a secondary transmission lead defining the specific resonance frequency at which the electrode is being operated (Figs. 1 & 7 Items 2, 16 & 21), a lead comprising the primary transmission lead and the secondary transmission lead (Figs. 1 & 7 Item 2), wherein the lead provides and electrical coupling of the electrodes (Figs. 1 & 7 Items 18 & 21) to the signal generator (Figs. 1 & 7 Item 7 & 107) through means of mechanical attachment and non-faradic electrical coupling that allows the transmission of electric energy preferentially to at least one of a plurality of electrodes based on matched resonance frequency between the signal generator signal and the secondary transmission lead that is directly coupled to the electrode (Figs. 1 & 7 Item 2 & Cols. 1 Lines 25-43, and Col. 5 Lines 3-17), wherein each of the electrodes is tuned to a different one of the plurality of components of the waveform based on the resonance frequency (Figs. 1 & 7 Items 18 & 21 & Cols. 1 Lines 25-43).  


The system of claim 9, wherein the mechanical attachment between the primary transmission lead and the secondary transmission lead facilitates a stableCWR-023129 US CON 1-1 -27- inductive or capacitive coupling of the electric energy from the signal generator to the plurality of leads without a direct faradaic connection between the signal generator and the plurality of electrodes (Figs. 1 & 7 Item 2 & Cols. 1 Lines 25-43, and Col. 5 Lines 3-17).  

In regard to Claim 11:
 The system of claim 9, wherein the lead (Figs. 1 & 7 Item 2) provides mechanical coupling by an insulator that allows permanent or temporary attachment, loosening and reattachment of a secondary transmission lead to various locations on the primary transmission lead  (Figs. 1 & 7 Item 2 & Cols. 1 Lines 25-43, and Col. 5 Lines 3-17).  

In regard to Claim 12:
The system of claim 9, wherein the lead (Figs. 1 & 7 Item 2 i.e. removable and Item 22 i.e. allowing for the closing of switch, as well as item 10 a user controller) selectively transfers electric energy preferentially from the signal generator (Figs. 1 & 7 Item 7 & 107 i.e. electrically connected through Item 2) to at least one of the plurality of electrodes (Figs. 1 & 7 Items 18 & 21).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 4,890,618) in view of Yasuda (US 5,561,239).

In regard to Claim 13:
Weber discloses the system of claim 12.  
However Weber does not explicitly disclose wherein an inductive coupling between the primary and the secondary lead facilitates a voltage multiplication to the at least one of the plurality of electrodes by frequency-selective activation of a secondary lead that features a larger winding ratio than the windings in its electric proximity on the primary lead, the ratio of winding differences facilitating the inductive transformation of the signal voltage arriving at the electrode.
Yasuda teaches voltage amplification in accordance with the coil winding ratio between a first and second coil (Fig. 1 Item 1 & Col. 2 Lines 3-6).
It would have been obvious at the time of filing of the invention to have combined the known Nerve stimulating device for auditory prosthesis as disclosed by Weber with the known teaching of using a coil winding ratio for amplification as taught by Yasuda as doing so would have yielded the obvious results of an increase in amplification (Fig. 1 Item 1 & Col. 2 Lines 3-6).  
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See Attached Form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
5/7/2021